Citation Nr: 1123313	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  06-26 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bi-polar disorder, and major depressive disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing at the VA Central Office in March 2011; a transcript of which is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection, there must be (1) evidence of an injury in military service or a disease that began in or was made worse during military service or one which would qualify for presumptive service connection; (2) competent evidence of a current physical or mental disability; and, (3) competent evidence of a relationship between the veteran's current disability and the in-service event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

This matter is not ready for appellate review because the evidence is unclear as to several of the Pond and Rose elements of service connection. 

The Veteran argues that he developed bipolar disorder and/or a major depressive disorder during active Naval service, as evidenced by a downturn in his duty performance and his development of alcoholism and overeating.  As to PTSD, he alleges that while in initial occupational training as a parachute rigger, he was onboard an aircraft and, while equipped with a parachute that he had packed earlier in his training, was threatened with being ejected from the aircraft by a non-commissioned officer.  Similarly, he alleges that while onboard a vessel, he was threatened with being thrown overboard by a non-commissioned officer.

While the Veteran has been diagnosed and treated for bipolar disorder and a major depressive disorder, the record presently reflects that no competent medical professional has expressed an opinion that either of the disorders are related to service. Although a July 2004 medical examination conducted by the State of New Jersey indicated that the Veteran's bipolar disorder had its onset at some point in 1987 (during or within one year of the Veteran's Naval service), the source of the examiner's information as to the development of the disorder is unclear - i.e., whether the physician knew or was aware of the Veteran's medical, occupational, substance abuse and military history or was the source of the information the Veteran's own account. 

As to PTSD, the law also provides that in order to obtain service connection for the disorder, the evidence must include a medical opinion establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f).  

While the Veteran has been treated for PTSD, a comprehensive medical examination to ascertain whether he has the disorder has not been conducted - and as noted below, one should not be completed if the Veteran's claimed stressors, in this case, remain unsubstantiated. 

There is presently no substantiation for the Veteran's account of the two claimed in-service stressors where he allegedly was threatened with ejection from the aircraft or being thrown overboard. Such substantiation in the case of this Veteran, who did not serve in combat, is required.  See generally 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2010)(providing that in the case of veterans of combat, the Veteran's account of what occurred during such combat service will be accepted as sufficient proof of the in-service incident if the evidence is consistent with the circumstances, condition, or hardships of such service, even though there is no official record of such incurrence or aggravation). 

The Board therefore presently directs further appropriate factual and medical development. In particular, a VA mental disorders examination will be conducted to ascertain if the Veteran has any mental disorders that are the result of his active Naval service. The directed medical inquiry may include the question of whether the Veteran has PTSD, if and only if he provides further substantiation for his claimed stressors or the stressors are otherwise substantiated.  The Veteran will be afforded an additional opportunity to provide any further substantiation of his claimed stressors to support his application for service connection for PTSD. If the stressors are corroborated, the directed VA mental disorders examination will inquire as to whether the Veteran has PTSD. 

The Veteran is presently advised that he must provide all information requested by the Board and the RO/AMC, and report for scheduled VA examinations.  The Veteran is further advised that he has a duty to assist in the development and the adjudication of his claim. As has been noted by the appellate courts, the duty to assist is not a "one-way street." Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a).

Further, although the Board has not reviewed the merits of the claims, the Board notes the following factual summary of record to assist the examiners, but the medical examiners have an independent obligation to review all evidence of record in formulating any opinions: 

1. In a November 1983 pre-service entrance physical examination questionnaire, the Veteran reported that he consulted a psychiatrist at age 12 "about family problems;" and otherwise denied then having, or ever having had psychological symptoms;

2. In a November 1983 pre-service entrance examination found that the Veteran's psychiatric condition was "normal;"

3. An April 1986 service treatment record indicates that the Veteran was then undergoing treatment by Antabuse for alcohol abuse while enrolled in an alcohol abuse rehabilitation program;

4. During the April 1986 alcohol abuse rehabilitation program, the Veteran on active Naval service reported that he quit school at 18 years of age to escape from "local surroundings. He has attended 3 or 4 high schools - quitting to work or for drugs/(alcohol)." 

5. On or about February 27, 1987, the Veteran on active Naval service received non-judicial punishment for failure to obey a lawful order, loss of military property of the United States; larceny; and dereliction of duty.

6. On or about March 13, 1987, the Veteran on active Naval service received non-judicial punishment for dereliction of duty;

7. A March 25, 1987 service treatment record reflects that the Veteran on active Naval service had a "well documented" diagnosis of alcoholism, compulsive overeating (and) drug abuse - mainly methamphetamines." It was noted that the Veteran had undergone drug and alcohol rehabilitation treatment but had then relapsed to overeating; alcohol abuse; and occasionally drug use. It was further noted that the Veteran was then reenrolled in the rehabilitation program; 

8. In March 1987, the Veteran's commanding officer recommended that he be administratively discharged from the service and noted that at that point, the Veteran on active Naval service was not alcohol dependent 

9. The Veteran's March 1987 service discharge report shows complaints of "depression or excessive worry," "loss of memory or amnesia," "nervous trouble of any sort," and "periods of unconsciousness."  Clinical examination found that his psychiatric condition was "normal," although a Naval medical examiner noted that the Veteran was concerned about his future secondary to alcoholism, drug addiction and overeating;

10. As reported above; in July 2004 the Veteran was diagnosed as having bipolar disorder with an onset date of 1987 although there are presently no clinical records contained in the claims folder to indicate the basis of the opinion;

11. A December 2004 VA examiner diagnosed the Veteran as having depression not otherwise specified and PTSD;

12. In his January 2005 application for Social Security Administration benefits, the Veteran reported the onset of his psychiatric symptoms, including schizophrenia as being 1970. 

The record thereafter documents ongoing treatment for bipolar disorder, alcoholism and PTSD.

An October 2008 memorandum from the Social Security Administration (SSA) reported  that the Veteran was not in receipt of any benefits administered by that agency. However, during the March 2011 Board hearing, the Veteran testified that he was currently receiving Social Security disability payments.  Therefore, Social Security records must be retrieved and associated with the file.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must:

a. Ascertain if the Veteran has any further information towards substantiation of his claimed stressors as detailed above - i.e., letters written to or from home at the time of the incidents in question; statements witnessing the above events; naval counseling statements detailing the events; or statements by witnesses detailing the events in question;

b. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment for an acquired psychiatric disorder, to include PTSD, bi-polar disorder, and major depressive disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  In particular, the RO/AMC must attempt to obtain the records generated by VA physician R.R., MD, PhD. in July 2004 indicating the onset of the Veteran's bipolar disorder was in "1987" and ascertain the basis for this assessment.  

c. Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  

2. After the passage of a reasonable amount of time, or upon the Veteran's response, the RO/AMC will conduct any further factual development it finds appropriate based upon the Veteran's response, including if appropriate referral of this matter to the Joint Services Records Research Center if further information is provided by the Veteran to conduct meaningful research into his claimed stressors.  

3.  The RO/AMC must afford the Veteran a medical examination as detailed below, to be conducted by an appropriately qualified physician, who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

e. After examining the claims folders, conducting any appropriate clinical testing and/or interviews with the Veteran, and reading the factual summary noted in the above numbered paragraphs beginning on page 4, the examiner must respond to the following inquiries:

(1) Does the Veteran have a diagnosis of bi-polar disorder that was incurred in or is etiologically related to his period of active service?

(2) Does the Veteran have a diagnosis of major depressive disorder that was incurred in or is etiologically related to his period of active service? 

(3) Does the Veteran have any other psychiatric disorder that was incurred in or is etiologically related to his period of active service?

(4) If and only if any of the Veteran's claimed stressors are substantiated (i.e., that he was threatened with ejection from the aircraft or being thrown overboard), does the Veteran have PTSD as a result of these incidents?

4. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5. The RO/AMC must then readjudicate the claim of service connection for an acquired psychiatric disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


